Citation Nr: 1139725	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal was previously before the Board in November 2010, at which time it was remanded to obtain outstanding records and to afford the Veteran another VA examination.  VA treatment records through November 2011 were obtained, and the Veteran was afforded a VA examination in November 2010.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Additional pertinent evidence was submitted in May 2011.  The Board may consider this newly received evidence in the first instance because a July 2011 waiver of review by the RO, the agency of original jurisdiction was also received in relation to this evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of anxiety, anger, nightmares, flashbacks, irritability, depression, social withdrawal, hypervigilance, panic attacks and passive suicidal ideation, and results in occupational and social impairment in most areas.  



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2007 and December 2008, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the October 2007 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued to the Veteran prior to the February 2008 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was subsequently overturned by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  The Veteran has also been afforded VA medical examinations, most recently in November 2010.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 50 percent for PTSD.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

PTSD is rated under Diagnostic Code 9411, for PTSD, which provides a 50 percent rating where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA treatment records from January to March 2008 show that the Veteran was consistently appropriate in his dress and hygiene, and used relevant and goal-directed speech.  He had symptoms of anxiety, depression, paranoia, avoidance and hypervigilance.  The Veteran had nightmares, described as occurring approximately once per week, and nocturia such that he awoke 3 to 4 times nightly.  He indicated that he kept the television on through the night in order to have background noise to avoid thoughts that might inhibit his sleep.  He reported that he was suing his brother over a land dispute.  He expressed no danger to himself or others.  The Veteran attributed his problems, such as excessive use of alcohol and overpaying for a property purchased from his brother as due to his military experiences.  The Veteran indicated that he watched very little news, and attended weekly meetings at the Vet Center.  The Veteran reported working on anger management and experiencing road rage.  The Veteran reported that he became irritated with others.  He indicated that he became angry over insignificant matters, and that when he was angry he yelled.  The Veteran reported becoming emotional during movies.  The Veteran indicated that his startle response had worsened.  The Veteran reported that he was a silent partner in his son's heat and air conditioning business, and since he retired, he started a vineyard.  He reported being married for 39 years, and having 2 adult children.  

The Veteran's mood was euthymic.  He did not express danger to himself or others.  Problems including anger episodes, lack of tolerance to frustrating situations, and anticipatory anxiety were noted.  The Veteran's recent and remote memory were intact.  Insight and judgment were good.  He denied suicidal or homicidal ideation.  The Veteran had been prescribed Citalopram for depression and PTSD; however, he decided not to continue taking it given the side effects.  He was assessed with Global Assessment of Functioning (GAF) scores ranging from 50 to 80.  

The Veteran was afforded a VA psychiatric examination in November 2007.  He reported serving during the Vietnam War, and was awarded medals such as the Purple Heart, Silver Star and Bronze Star evidencing combat situations.  He acknowledged treatment for a psychiatric disability during the past year and a half at a local Veterans' Center.  His reported symptoms included nightmares, poor sleep, a depressed mood, anxiety, social withdrawal and isolation, irritability, anger, and agitation.  He reported having recurring thoughts about things he witnessed in Vietnam.  He operated a winery, vineyard, and summer cattle.  The Veteran was married, and reported the marital relationship had deteriorated to the extent that his wife had once left him, but that they were "working things out."  He had children from his marriage, and described them as supportive.  He denied suicidal thoughts.  He drank a glass of wine per day, although he reported drinking heavily up to one year prior to cope with his anger, depression, and nightmares.  

On objective examination, his appearance was neat and tidy.  The Veteran was cooperative, talked clearly, audibly and rationally.  His mood was appropriate, although a little dysphoric, and he was oriented to time, place, date, and person.  There was no evidence of psychosis or thought disorder.  No bizarre thought processes or tangential or circumstantial thinking were elicited, and abstract thinking was appropriate.  The Veteran appeared to be of average to above average intelligence, with cognition intact, and fair insight, judgment, and impulses.  The Veteran was a little guarded and suspicious.  The examiner found the Veteran to be competent to handle his personal finances.  A diagnosis of PTSD was confirmed, and a GAF score of 45 was assigned.  The Veteran's PTSD symptoms were described as moderate, and the Veteran was able to take care of personal chores.

In March 2008, a letter was received from the Veteran's wife.  She stated that since the Veteran returned from Vietnam until 2006, he increasingly drank more and had a quick temper.  She related that he displayed inappropriate reactions, and his moods were unpredictable.  She explained how at dinner he would eat silently, not participate in conversation, and generally put a damper on happiness.  She conveyed that though the Veteran never threatened to hit her or their children, she was never certain that he would not strike out.  She indicated that there had been stressful times in their marriage when she questioned whether she could remain in the marital relationship.  She relayed that since the Veteran's visits to the VA mental health unit in 2006, he was prescribed sleeping medication and attended group and individual therapy.  This corresponded with his decreased anger and irritability, and his wife reported that he became more easy-going and easier to get along with.  In addition, she noticed that the Veteran's concentration and reasoning improved, as did his disposition.  She conveyed that the Veteran experienced less frequent dreams and nightmares, and was aware of his surroundings when he awoke.

In March 2008, the Veteran wrote describing the in-service incidents for which his disability was service-connected, and described experiencing repeated nightmares involving exiting a burning helicopter.  In his January 2009 Substantive Appeal, the contended that he was entitled to a higher rating.  He indicated that he was self-employed which enabled him to function better in the work place because when stressful situations arose he could walk away from them.  He emphasized, however, that his PTSD symptomatology had restricted his career opportunities.  Specifically, he explained that he left a stressful position as President of a company, although he was well-paid, in order to cope with his PTSD.  

VA treatment records from September 2008 show that the Veteran reported that he experienced nightmares twice weekly, flashbacks, and seemed "to go blank" during the day.  He indicated that the lawsuit against his brother was unresolved.  He denied experiencing hallucinations or having homicidal or suicidal intentions.  He was agitated when the mental health clinic clerk did not greet him.  The Veteran's energy was reportedly low, and he slept approximately 4 to 5 hours nightly.  The Veteran had been married for 40 years, and had 2 adult children.  He enjoyed traveling and fishing.  Objectively, the Veteran was much as he has previously been described-oriented, with appropriate grooming, euthymic mood, full and appropriate affect, good judgment and insight, intact memory, with normal and coherent thought processes and association, and without perceptual disturbances or homicidal or suicidal ideation.  He was, however, agitated.  During the previous two weeks, the Veteran reported feeling down, depressed or hopeless several days; trouble falling or staying asleep or sleeping too much nearly daily; feeling tired or having little energy several days; and, trouble concentrating on things such as reading the newspaper or watching television several days.  He did not report thoughts of self harm or suicide, or feelings of hopelessness or helplessness.  His risk factors included his mental health diagnoses, sleep disturbances, impulsivity, poor self-control, anxiety, and agitation.  The Veteran's positive factors were his future plans, positive social support, sense of responsibility to family, cultural, religious, and spiritual beliefs, life satisfaction, reality-testing ability, positive coping skills, positive problem-solving skills, and positive therapeutic relationship.  Given the balance of risk and protective factors, the Veteran's risk potential for suicidal behavior was considered to be low, such that the Veteran was not at significant risk for self harm.  The Veteran was assessed as having a GAF score of 55.  

The Board observes that the Veteran later submitted a copy of his September 2008 treatment record with highlighting and hand-written notes that corrected inaccuracies, and or clarified statements.  In particular, the Veteran clarified that he had experienced improved life since he started receiving help from the VA, but that prior to that he had been in hell, and he equated such situation to emotional abuse.  He indicated that he had retired twice, and currently ran a winery and vineyard, and raised cattle.  As for involvement in community resources, he clarified that he participated in a coffee group, Ruritans and a Republican Club.  He questioned the clinicians' finding of no unusual thought content, and added anger and, sleeplessness, and nightmares in the mental status comments.  He disagreed with the GAF score of 55, and challenged the validity of the assessment given the length of time he spent with the clinician, 20 minutes, and what he considered to be inaccuracies in the clinical notes.  The Board acknowledges the Veteran's contentions; however, the Board also observes that many of the corrections the Veteran made are differences in judgment, or simply further explanatory details, and those details that were recorded incorrectly, such as a date relating to his in-service experiences, will not impact the underlying question concerning the current level of severity for the Veteran's PTSD.  Further, the Veteran's disability has been assessed on numerous other occasions.  

VA treatment from September 2008 to November 2010 shows similar symptoms to those already discussed.  The records show the Veteran was prescribed Trazadone for his sleep problems or insomnia, and with such medication he eventually slept well.  The Veteran explained that he had always been able to cope by walking away from a stressor and changing his perspective or focus.  His symptoms were described as difficulty with sleep, nightmares, flashbacks, recurring thoughts and memories, irritability, some avoidance, and a small degree of hypervigilance.  He reported that he was doing well, and happily married.  He indicated that his vineyards suffered a freeze earlier in the year, but would survive.  He was oriented, intermittently with euthymic mood or depressed mood, and full affect.  He did not have suicidal or homicidal ideation.  His recent and remote memory were grossly intact and his insight was fair.  The Veteran was assessed as having GAF scores ranging from 45 to 55.  

In November 2010, the Veteran was afforded another VA examination to assess the severity of his PTSD symptomatology.  Following review of the claims folder, the Veteran's present medical treatment was discussed.  The Veteran's treatment included what was described as a prescribed anti-depressant, namely Trazodone taken nightly, group and individual therapy, which were reportedly effective in that they made day-to-day life possible for the Veteran.  As such, the therapy was noted to slow the decline in quality of life, functioning and mental status.  It was noted that the Veteran had been without individual treatment for two years, from October 2007 to 2009 due to clerk errors in scheduling and access.  The Veteran's PTSD symptoms were reportedly increased due to contact from soldiers applying for medals.  Such contacts with soldiers from his past was expected to continue, and stirred up recollections of the past, and caused the Veteran to feel intensely sad.  

In describing his marital relationship, the Veteran reported that it had been volatile since November 2007.  His depression reportedly impacted his marital relationship by increasing the frequency and intensity of arguments, although such arguments were of short duration.  For instance, the Veteran reported that since 2007 the arguments had occurred daily, sometimes more than once daily.  The Veteran indicated that his four year old granddaughter frustrated him and made it difficult for him to maintain his equilibrium.  He reported using avoidance through work activity to cope; however, this reportedly estranged him from his wife and granddaughter.  

In describing his social relationships, the Veteran reported having a couple of friends with whom he would have morning coffee, and a college friend with whom he fished annually.  The Veteran indicated that he and his wife had limited social outings together since the onset of his PTSD.  The Veteran described fishing as a leisure pursuit.  He reported using work as an avoidance mechanism to numb feelings, avoid interactions, and stave off intrusive recollections.  The Veteran reported that because he was self-employed, he was able to walk away from interactions when his anger flared to a fight or flight level.  He indicated that he would not be able to maintain himself in setting where he did not have the option to walk away.  The Veteran did not have a history of suicide attempts, or a history of violence or assaultiveness.  His current psychosocial functional status ranged from moderately poor with acquaintance level interactions to poor in intimate relationships.  

On examination, the Veteran appeared neatly groomed and appropriately dressed, and was considered able to maintain minimal personal hygiene.  His psychomotor activity was described as tense, braced, and rigid.  His speech was clear and coherent.  There were occasions of tangential responses, circumstantial speech, and inability to shift verbal sets.  His attitude was cooperative and attentive.  He tended, however, to minimize the importance or significance of symptoms or functional deficits.  His affect was constricted, and he was nearly tearful during the interview.  He was unable to perform serial 7s, although he could spell a word forwards and backwards.  He needed a prompt to attempt difficult tasks.  His working memory was intact, although there was some distractibility.  He was oriented to person and place.  His thought process showed circumstantiality and tangentiality.  

The Veteran's thought content included suicidal ideation and ruminations without intent, and since 2007 such thoughts had increased in frequency from quarterly to monthly to weekly.  The Veteran was able to describe two plans for carrying out a suicide attempt, but did not have intent.  Such suicidal thoughts had also increased in intensity, sometimes lasting 2 to 3 hours at a time rather than flitting through his mind.  The Veteran's suicidal thoughts had increased significantly when he was unable to access individual treatment at the VA facility and had not yet remitted to lower levels.  Homicidal thoughts were not present.  

The Veteran did not have delusions, hallucinations or inappropriate behavior.  As for his judgment, he understood the outcome of behavior.  The Veteran partially understood that he had a problem.  The Veteran was sleep impaired, and took medication for sleep.  The Veteran continued to sleep with a loaded pistol at his bedside.  The Veteran did not interpret proverbs appropriately.  Instead, he gave concrete responses that indicated a tendency to misinterpret complex social cues, and he exhibited linear thinking that is often associated with intense severe emotional states.  The Veteran did not engage in obsessive or ritualistic behaviors.  He experienced panic attacks since 2007, described as occurring approximately twice yearly, unless he had to enter certain stores that triggered related stimuli or was unable to reach an exit.  The intensity of such panic attacks was approximately a 9 of 10, and the duration approximately 35 to 40 minutes.  Such panic attacks resolved when the Veteran was away from trigger circumstances.  Such experiences were disorienting to him, and increased his sense of panic.  His impulse control was deemed fair.  There had been no episodes of violence; however, the Veteran reported experiencing some road rage without physical altercations.  He had a problem with activities of daily living, in that he experienced moderate difficulty shopping, engaging in recreational activities, or driving, and slight difficulty engaging in sports or exercise.  The examiner wrote that a severe startle response to noises in a neighboring room was observed, and there was severe hypervigilance.  No mania was reported.  The Veteran's immediate and remote memory were normal; however, his recent memory was moderately impaired.  The Veteran recalled 2 of 5 words after a delay task, and it was observed that depression and anxiety might impact his retrieval.  

The Veteran's PTSD symptomatology included persistent re-experiencing of the traumatic event by recurrent and intrusive distressing recollections of the event, including images, thoughts or perceptions, and recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; physiological activity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  Persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness included:  efforts to avoid thoughts, feelings, or conversations associated with the trauma, efforts to avoid activities, places or people that aroused recollections of the trauma, inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities, feeling detached or estranged from others, having a restricted range of affect, and having a sense of a foreshortened future.  The Veteran had persistent symptoms of increased arousal, to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The symptoms were chronic.  Behavioral changes the Veteran attributed to stress exposure involved withdrawal from his family, and occasionally sleeping to avoid stress.  Cognitively, the Veteran reported exhibiting more intrusive thoughts, and feeling more distractible.  Socially, there was increased avoidance, arguing, irritability, inflexibility and misinterpretation.  The Veteran experienced lower frustration tolerance, increased depression, and sadness.  He attributed increased pain and knee dysfunction as somatic changes attributable to stress.  

The Veteran was deemed capable of handling his financial affairs even though he did not know the amount of his VA benefits payment or personally handle money and pay bills.  As for employment, the Veteran was retired from the military, and currently was self-employed in managing a winery.  His PTSD symptomatology inhibited his occupational functioning in that it decreased his concentration, caused inappropriate behavior, memory loss, and poor social interaction.  The Veteran was assessed as having a GAF score of 42.  He had short term memory impairment due to retrieval deficits, impaired interpretation of complex cues, concrete thinking, acute ongoing dysphoria and increased suicidal ideation, anger outbursts, tangential, obscure and circumstantial remarks or answers, severe limitation of insight into those around him, and road rage of moderate severity.  The examiner observed that the Veteran's GAF scores since his last examination as documented in the mental health notes ranged from 45 to 55.  The Veteran admitted to minimizing and underreporting due to his belief that he should present a certain image.  

The examiner summarized the Veteran's PTSD-related problems since his previous examination in 2007, observing that the Veteran had to leave work more often, and displayed anger with his employees-related to such symptomatology as arousal, concentration and anger outbursts.  In his familial relationships, the Veteran displayed low frustration tolerance, avoidance, numbing, and was disengaged-related to his avoidance, numbing, anger outbursts, cognitive rigidity, and concentration difficulties.  He continued to experience sleep problems even with medication, and his pain levels were exacerbated by his depression and anxiety-related to his arousal.  His social and interpersonal relationships continued in stability.  Recreationally, the Veteran was less willing to take leisure time, and expressed a loss of interest, less energy, and depression-related to his avoidance, arousal, panic, and anger outbursts.  As such, there was not total occupational and social impairment due to PTSD signs and symptoms.  PTSD symptomatology resulted in deficiencies in thinking, familial relationship, work and mood.  Impairment in thinking was evidenced by impaired concentration for short-term recall, concrete thinking, rigid coping mechanisms, and tangential and circumstantial thought.  Familial relationships showed the Veteran was withdrawn from his wife, had more arguments, avoidance, and no tolerance for his grandchild's behaviors and needs, and poor communication.  Occupationally, the Veteran had poor communication, and anger outbursts such that he had to leave.  Fortunately the Veteran was self-employed as he would not otherwise be able to maintain himself in a setting where he was not in control and did not have the option to leave when he became angry.  The Veteran's mood included sadness, increased suicidal ideation, continued panic episodes, increased anger outbursts, and lower frustration tolerance.  

VA treatment records from December 2010 to April 2011 show that the Veteran continued to be treated for his PTSD symptomatology.  The symptoms were much the same as described above.  In addition, the Veteran reported feeling upset that others were unaware of the problems facing the country.  His mood was again anxious and depressed.  The Veteran learned that the psychologist who conducted his November 2010 examination had subsequently passed away, and was reminiscent of her excellent job in reviewing his PTSD symptoms.  The Veteran continued to experience irritability and easy frustration.  He was assessed as having GAF scores ranging from 45 to 55.  

A May 2011 note from Lorrie Hudson, LICSW, ACSW, MSSW indicated that she had treated the Veteran for the previous two years for his PTSD, and that throughout the period his symptoms remained severe.  She indicated that his current GAF score was 40 to 45, and had remained consistently so, with the exception of a score of 50.  Ms. Hudson indicated that the Veteran's memories had been exacerbated by nightmares and calls from Marines who previously served in his command during his second tour in Vietnam.  She indicated her hope that the Veteran's appeal would be reconsidered given certain inaccuracies in his previous denial.  

Finally, in May 2011 the Veteran wrote a letter in which he disagreed with his most recent denial of an increase, and specifically indicated which statements he considered to be inaccurate or otherwise incorrect in regards to his symptomatology.  

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating and no higher for the Veteran's PTSD.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as familial withdrawal, heightened anger and irritability, nightmares, flashbacks, anxiety, depression, occasional panic attacks, and poor sleep, such that he was prescribed Trazadone.  By his own report, he retired from a position as President of a company in order to start his own vineyard and winery, but also in part due to his inability to control his PTSD symptomatology.  He reported familial difficulties, such as increasing arguments with his wife and intolerance for his granddaughter's behaviors.  He has been assessed as having difficulties in thinking, familial relationships, work, and mood.  Finally, he has been assigned GAF scores between 40 and 80, but most consistently in the 40 to 50 range, with the lower scores indicative of serious symptoms.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  While the Veteran does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD, he has not demonstrated total occupational and social impairment due to such symptoms as impairment in thought processes or communication; persistent danger of hurting himself or others; disorientation, or memory loss.  The VA examiners have consistently noted that the Veteran is oriented on examination, and his cognitive abilities were demonstrably intact.  Moreover, although the Veteran has experienced suicidal ideation he has indicated no intent to act on it.  He maintains a long-term marriage.  Although he is irritable and has angry outbursts, the evidence does not indicate that he is a danger to others.  In addition, the Veteran is currently self-employed and managing a winery, vineyard and cattle.  The Veteran has not been considered incapable of handling his finances and has been deemed capable of performing the activities of daily living.  Overall, the preponderance of the evidence is against a finding of total social or occupational impairment due to the Veteran's PTSD, as would warrant a 100 percent rating.  

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD.  Additionally, the Board has considered whether to issue staged ratings pursuant to Fenderson, and finds that under the circumstances, staged ratings are not appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


